Citation Nr: 1603865	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-43 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine ("back disability").  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This claim was previously before the Board in July 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's claim for individual unemployability due to service connected disabilities was granted in a June 2015 rating decision.  The Veteran's representative withdrew all appeals regarding this matter in a January 2016 statement.  As such, this claim is no longer before the Board for appellate consideration.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's back disability is causally related to his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have been approximated.  38 U.S.C.A §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted entitlement to service connection for a back disability.  Specifically, he claims that while working on the USS America he had pull heavy fuel hoses and climb up and down ladders in order to gain access to the pump rooms, which contributed to his current back disability.  After careful consideration of the evidence on appeal, the Board finds the evidence in equipoise as to whether the Veteran's current back disability is related to service.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  As such, the first element of service connection has been met.  

The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

The Veteran claims that he injured his back in service while working in the pump rooms.  He claims that he had to pull heavy fuel hoses on his ship and often had to climb up and down ladders to gain access to the pump rooms, all of which contributed to his current back disability.  A review of the Veteran's service treatment records reveal that in November 1970 the Veteran complained of back pain.  As such, the second element of service connection has been met.  

A review of the Veteran's post service treatment records shows extensive treatment for back pain to include surgery and steroid injections that began in the early 2000's.  A statement from December 2001 notes that he told his VA physician that he had back problems ever since service that have become progressively worse.  At the Veteran's 2009 examination he told the examiner that he did not go to the doctor or seek treatment for his back pain after service because he self-medicated with alcohol.  

The Veteran was provided two VA spine examinations to determine whether his current back disability is etiologically related to his in-service complaints of back pain.  In June 2009, the VA examiner stated that it was less likely than not that his current back disability was related to service because there is no evidence of an in-service injury and his current disability was more likely related to his post-service occupation as a painter.  In July 2014, the Board found this examination inadequate and remanded for an additional examination.  In October 2014, the Veteran underwent another VA examination and the examiner failed to answer the question the Board requested in the remand and as such, this examination is also inadequate.  

The Board has determined that another remand for an additional examination or medical opinion is not warranted in this case.  The Veteran's lay statements regarding injuring his back while working aboard the USS America matches the circumstance of his service as well as his military occupational specialty as a pumping/pipeline specialist.  Further, there is evidence of continued complaints of back pain in service.  As there is sufficient evidence of record, to include the Veteran's lay statements that a back disability was incurred in service, the Board finds that service connection is warranted.  The benefit of the doubt rule, 38 U.S.C.A. § 5107(b), has been applied in reaching this decision.  

The present decision is based on the record in this appeal, and it carries no precedential weight as to any other pending cases.  38 C.F.R. § 20.1303.

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for a back disability is granted.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


